Issues Impacting Fiscal Year 2008 Rates • Fuel • Purchased Power • Hydro Generation • Capacity Cumulative Rainfall (Inches) Hydro generation is 70.5% belowbudget for the current week and62.4% below budget for theFYTD. This has resulted inincreased purchased power volumeof 42.8% for the FYTD. FY2008 Estimated Dollar Impact of Volume Variancesby Fuel Type (Actual versus Budget) Deliverability issuesprevent transmission fromassets in Entergy to TVA. TVA area reserve marginincludes uncommitted IPPs. Shrinking Reserve Margins Peaking capacity • Low capacity factor <15% • Low capital costs • High variable energy costs Risk Mitigation: • Reduced Market exposure • Capacity Price Stabilization • Reserve Requirements • Control of Reliability and Deliverability Intermediate Capacity • Capacity factor <15-60% • Moderate capital costs • Lower HR drives lower variable energy costsbut dependent on gas price Risk Mitigation: • Reduced Market exposure • Capacity Price Stabilization • Energy Price Stabilization • Control of Reliability and Deliverability Base Load • Capacity factor > 60% • Higher capital costs • Lower variable energy cost Risk Mitigation: • Reduced Market exposure • Energy Price Stabilization • Control of Reliability and Deliverability Peaking and Intermediate Capacity Raw material price escalation is impacting equipment and finishedmaterial supply costs. Raw Material Cost Escalation Trends Summary
